DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/03/2021 has been entered.  Claims 1 and 14 have been amended. Claims 15-16 were previously withdrawn. Claims 11-13 have been canceled.  Accordingly, claims 1-10 and 14-16 are currently pending in the application.  
Applicant's amendments to claim 14 have overcome the 112(b) rejections previously set forth in the Office Action mailed 08/03/2021.  Applicant's amendments to the claim 1 have overcome the 103 rejections in view of Wang (US 2019/0381722 - of record) in view of Poretti (WO2015103476 - of record) previously set forth in the Office Action mailed 08/03/2021.

Reasons for Allowance
Claims 1-10 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to the system as instantly claimed is that while the prior art Wang (US 2019/0381722 - of record) in view of Poretti (WO2015103476 - of record) 
 Claims 2-10 and 14 are allowed because the claims are dependent upon allowable independent claim 1.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 15-16 directed to an invention non-elected without traverse.  Accordingly, claims 15-16 have been cancelled.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743